NOT FOR PUBLICATION
                                    File Name: 07a0112n.06
                                    Filed: February 9, 2007

                                            NO. 06-5004

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,                             ON APPEAL FROM THE
                                                       UNITED STATES DISTRICT
v.                                                     COURT FOR THE WESTERN
                                                       DISTRICT OF TENNESSEE
CASEY SUTTON,

      Defendant-Appellant.
_________________________________/

BEFORE: GUY, SUHRHEINRICH, and GRIFFIN, Circuit Judges.

       SUHRHEINRICH, J., Defendant-Appellant Casey Sutton (“Defendant”) appeals his

sentence resulting from his pleading guilty to three charges of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g). We AFFIRM.

                                               I. Facts

       On September 1, 2005, Defendant pleaded guilty to three charges of being a felon in

possession of a firearm. The United States District Court for the Western District of Tennessee

(“district court”), ruled at sentencing that Defendant’s five prior felony theft convictions were

separate events and should be treated as separate cases for purposes of calculating his offense level.1

The district court sentenced Defendant to eight years for Count One, nine years for Count Two, and


       1
         Defendant was previously charged in five separate indictments, and convicted of five
separate charges of felony theft in Shelby County Criminal Court, Memphis, Tennessee. The charges
all involved theft from a Wal-Mart in Memphis, and occurred on five different dates in January and
February of 1998.
eight years for Count Three. The district court ordered the sentences to be served consecutively.

                                      II. Standard of Review

       This Court reviews a district court’s interpretation of the Sentencing Guidelines de novo.

United States v. Carroll, 893 F.2d 1502, 1508 (6th Cir. 1990). A district court’s decision to impose

a consecutive or concurrent sentence is reviewed for abuse of discretion. United States v. Campbell,

309 F.3d 928, 930 (6th Cir. 2002). Findings of fact made by the district court are reviewed for clear

error. United States v. McAdams, 25 F.3d 370, 374 (6th Cir. 1994).

                                            III. Analysis

       Defendant raises two issues: (1) whether the district court erred when it interpreted the

provisions of the Federal Sentencing Guidelines in determining that Defendant’s prior felony

convictions should be counted separately for determining the Defendant’s criminal history score;

and, (2) whether the district court erred by imposing consecutive sentences for the three counts of

Defendant’s conviction.

       As to the first issue, Defendant concedes that under Sixth Circuit precedent, the district court

did not commit error by counting his five previous felony theft convictions separately. Defendant

submits he would prevail if this Court adopted Fourth Circuit law, and urges this Court to adopt the

position articulated in United States v. Breckenridge, 93 F.3d 132 (4th Cir. 1996). This Court is

bound by Sixth Circuit precedent, and under that precedent Defendant’s cases were not “related.”

See United States v. Carter, 283 F.3d 755, 758 (6th Cir. 2002); United States v. Irons, 196 F.3d 634,

638 (6th Cir. 1999). Therefore, issue one is without merit.

       As to Defendant’s second issue, it is within the district court’s discretion to order multiple

terms of imprisonment to run consecutively. See 18 U.S.C. § 3584(a). “Where . . . the court makes


                                                  2
generally clear the rationale under which it has imposed the consecutive sentence and seeks to ensure

an appropriate incremental penalty for the instant offense, it does not abuse its discretion.” United

States v. Owens, 159 F.3d 221, 230 (6th Cir. 1998) this Court has held consecutive sentences to be

constitutional. See United States v. Colbert, 977 F.2d 203, 207 (6th Cir. 1992). Defendant’s

sentence did not violate the Sentencing Guidelines because the consecutive sentences did not exceed

the statutory maximum. Additionally, the district court considered the factors outlined in § 3553(a).

The district court’s decision was not an abuse of discretion. This claim is also without merit.

                                          IV. Conclusion

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                                 3